Citation Nr: 0842846	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of neck, 
leg, and back injury(ies).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include whether service connection may be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder (claimed as a nervous disorder), to 
include whether service connection may be granted.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal (GI) disorder, to include peptic ulcer 
disease, claimed as nausea and vomiting, to include whether 
service connection may be granted.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

As to issues #2, #3, and #4, it is noted that the veteran's 
initial claim for service connection for a GI condition, 
periodic vomiting after meals, was denied by the RO in April 
1973.  In June 1973, the RO denied the veteran's initial 
claim for service connection for a nervous disorder.  In May 
1978, the RO again denied service connection for those claims 
as well as initial claims for peptic ulcer disease and a skin 
rash.  The veteran was notified that same month of these 
denials but did not appeal.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
regardless of the RO's reopening of these claims for service 
connection in June 2004, the Board must make its own 
determinations as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The competent medical evidence of record does not reflect 
treatment for neck, back, or leg injury(ies) during service 
or in the years immediately following service; medical 
findings reflecting current chronic disorders of the neck, 
back or legs are not of record.  The preponderance of the lay 
and medical evidence is against a nexus between current 
complaints of disorders of the neck, back, or legs and any 
incident of service, to include alleged injury(ies) as a 
result of parachute jumping.  

2.  Evidence received since the May 1978 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a skin disorder, is not cumulative or redundant of the 
evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.  

3.  Evidence received since the May 1978 rating decision does 
not include any evidence that tends to relate a skin disorder 
to the veteran's service.  

4.  Evidence received since the May 1978 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a psychiatric disorder, is not cumulative or redundant of the 
evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.  

5.  Evidence received since the May 1978 rating decision does 
not include any evidence that tends to relate a psychiatric 
disorder to the veteran's service.  

6.  Evidence received since the May 1978 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a GI disorder, to include peptic ulcer disease, vomiting, and 
nausea, is not cumulative or redundant of the evidence 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.  

7.  Evidence received since the May 1978 rating decision does 
not include any evidence that tends to relate a GI disorder 
to the veteran's service.  


CONCLUSIONS OF LAW

1.  Service connection for chronic neck, back, and leg 
disorders is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a skin 
disorder; accordingly, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2008).  

3.  A skin disorder was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156, 3.303 (2008).  

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder; accordingly, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2008).  

5.  A psychiatric disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.303 (2008).  

6.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a GI disorder; 
accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).  

7.  A GI disorder, to include peptic ulcer disease, claimed 
as vomiting and nausea, was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, and 
the need to remand that issue for additional information with 
regard to the merits of the case, no further discussion of 
VCAA compliance is needed.  

As to claims on appeal involving entitlement to service 
connection, a January 2004 letter to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  Specifically, the Board has found nothing to 
suggest that there is any outstanding evidence, to include 
additional service treatment records, with respect to the 
veteran's claims.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
March 2006 and October 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Entitlement to Service Connection for Residuals of 
Injury(ies)
 to the Neck, Back, and Legs

It is the veteran's contention that while stationed at Fort 
Bragg in North Carolina, he injured his neck, back, and legs 
while training as a paratrooper.  He asserts that he was 
treated for these injuries in field hospitals.  He recalls 
that he was also in a jeep accident.  

A review of the veteran's service treatment records, to 
include entrance and separation examination reports, as well 
as numerous inservice treatment records, is negative for 
complaints, treatment, or diagnoses of conditions of the 
neck, back or legs.  

Post service records include a VA examination report from 
February 1973 and private records dated from 1978 through 
2006.  These records are essentially negative for treatment 
of neck or back complaints.  They do reflect that the veteran 
was seen in 1995 for a knee secondary to a work injury from 
years earlier.  

Added to the record in 2003 were statements by two fellow 
servicemen and one by his father.  They recalled that the 
veteran was treated in the field for injuries to the neck, 
back, and legs sustained while training as a paratrooper.  
One attestee recalled that he witnessed one injury that the 
veteran incurred in late 1971 or early 1972.  The veteran 
descended to the ground much faster than normal when his 
parachute did not fully employ.  He appeared to have injured 
his neck, legs, and back.  The fellow serviceman also 
recalled that for a number of weeks, the veteran's neck was 
swollen and he used a cane.  He also recalled an incident 
whereby the veteran was involved in a jeep accident.  The 
veteran's father attested to the fact that the veteran came 
home during service to recuperate from a parachute jump 
related injury.  He remembered that the veteran had red marks 
around his neck.  At the time, his son told him that he also 
injured his back and legs in the jump.  



Analysis

At the outset, the Board notes that the veteran claims that 
service treatment records are missing.  However, the Board 
has perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence, to include 
additional service treatment records, with respect to the 
veteran's claims.  For example, while there are service 
treatment records showing that the veteran was seen during 
service for various complaints, there are none that indicate 
treatment for neck, back, or leg injuries.  Moreover, a 
separation report does not reflect chronic neck, back, or leg 
conditions.  Similarly, post service records are negative for 
any chronic neck, back, or leg disorders.  

Regarding the veteran's claims for residuals of neck, back, 
and leg injury(ies), the Board notes that a review of the 
record does not show that the veteran has ever received a 
competent medical diagnoses of these conditions.  In fact, 
the evaluations of record, to include the inservice and 
postservice documents, are negative for actual medical 
diagnoses of neck, back or leg disorders.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current neck, back, or leg conditions, the claims must be 
denied.

Even if the evidence did show that the veteran currently had 
neck, back, or leg conditions, there is still no competent 
medical evidence which causally relates these findings to 
service, to include as secondary to parachute jump injury.  
No neck, back, or leg problems were noted during active 
service, and the record reflects that the veteran first 
complained of such many years after his discharge from 
service.  Inasmuch as the evidence on file does not tend to 
show that the veteran has current residuals of injury to the 
neck, back, or legs which may be associated with service, the 
Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999),Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Consequently, the Board finds that, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board concludes that 
further development and further expending of VA's resources 
is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for residuals of injury(ies) to the neck, 
back, and legs, and these claims must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).



New and Material Evidence - Skin, Psychiatric, and GI 
Disorders

As already noted, the veteran's initial claim for service 
connection for a GI condition, periodic vomiting after meals, 
was denied by the RO in April 1973.  In June 1973, the RO 
denied the veteran's initial claim for service connection for 
a nervous disorder.  In May 1978, the RO again denied service 
connection for those claims as well as initial claims for 
peptic ulcer disease and a skin rash.  This is the last final 
denial of the claims, and the record reflects that the 
veteran was notified that same month.  He did not appeal.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Because the veteran did 
not file a timely appeal with respect to the last final 
rating decision in 1978, it became final.

The claim for entitlement to service connection for a skin 
disorder, a psychiatric disorder, claimed as a nervous 
disorder, and a GI disorder, to include peptic ulcer disease, 
claimed as vomiting , and nausea, may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claims for service connection for these conditions 
in July 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



The evidence before VA at the time of the prior final 
decision in May 1978, which denied service connection for 
these conditions, consisted of the veteran's service 
treatment records and a post service VA examination from 
February 1973.  These records show that the veteran was noted 
upon enlistment exam to have a history of laceration to the 
right foot.  He complained of dizziness and vomiting on one 
occasion during service in December 1970.  There were no 
positive findings.  At time of separation exam, no defects 
were noted.  At time of post service VA examination in 1973, 
the veteran reported a history of heartburn for the last two 
years.  He reported episodes of regurgitation.  There was no 
history of a peptic ulcer.  Evaluation of the abdomen was 
negative, and he did not keep an appointment for an upper GI 
series.  

The RO found that the competent medical evidence did not 
support the veteran's claims.  Specifically, it was noted 
that a skin disorder, a psychiatric disorder, claimed as a 
central nervous disorder, or GI disorders, to include peptic 
ulcer disease, were not shown by the evidence of record.  The 
claims were denied.  

In July 2002, the veteran applied to reopen his claims for 
service connection for a skin disorder, a psychiatric 
disorder, and for a GI disorder.  With respect to the 
veteran's application to reopen his claim for service 
connection, the Board finds that the evidence received since 
the last final decision in May 1978 is not cumulative of 
other evidence of record, relates to unestablished facts, and 
raises a reasonable possibility of substantiating the claims.

Newly received evidence includes additional private treatment 
records dated from 1978 through 2006.  These records do not 
reflect that the veteran has been diagnosed with a skin 
disorder.  They do show that he has been diagnosed as having 
major depressive disorder and post-traumatic stress disorder 
(PTSD) as secondary to an incident where he was shot in 1978 
while performing his duties as a Federal Protection Officer.  
These records also reflect that he continued to report GI 
problems.  For example, in 1993 and 1994, his complaints 
included nausea and upset stomach.  

Also added to the record since the May 1978 denial were 
statements by the veteran's father and two fellow servicemen.  
One of these statements includes information regarding the 
claims currently being discussed.  A fellow serviceman 
recalled that the veteran was treated during service 
"constantly" for a nervous stomach.  The veteran often 
vomited after meals and seemed to be having difficulty 
adjusting to the military.  He recalled that the medical 
personnel attributed this problem to the veteran's nerves.  
He also recalled that the veteran was forced to dry shave.  
This caused him to develop a rash from shaving.  His chin and 
face became bumpy and sometimes bled.  The other two 
statements primarily discuss alleged injuries as a result of 
the veteran's parachute jumping.  

It is the Board's opinion that the newly submitted statement 
by the fellow serviceman regarding inservice treatment of the 
claimed conditions raises a reasonable possibility that the 
veteran's complaints of skin, a psychiatric disorder, and a 
GI disorder are related to his active service.  Thus, the 
Board finds that this evidence is both new and material.  The 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims 
for service connection for the claimed conditions.  38 C.F.R. 
§ 3.303 (2008).

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
claims for a skin disorder, a psychiatric disorder, claimed 
as a nervous disorder, and a GI disorder, to include peptic 
ulcer disease, claimed as vomiting and nausea, are reopened.  
Thus, the Board will now consider whether service connection 
for these conditions is warranted.  



Analysis - Service Connection

The Board determines that the evidence preponderates against 
the veteran's claims for service connection for skin, 
psychiatric, and GI disorders.  Specifically, as in the 
previous discussion, there are actually no current medical 
diagnoses of skin or GI disorders.  See Brammer, supra.  As 
to diagnosis of a psychiatric disorder, there is evidence of 
such, but post service diagnoses of major depression and PTSD 
was made many years after military service and reported as 
due to a post service work incident.  There simply is no 
medical evidence which relates any of the veteran's skin or 
GI complaints or psychiatric diagnoses to his active service.  

Also preponderating against these claims is the fact that 
while the veteran reported that each of these conditions 
existed shortly after service (by filing claims for these 
conditions in the 1970s), post service VA examination in 1973 
did not result in diagnoses of a skin, psychiatric, or GI 
disorder.  Moreover, subsequent complaints regarding these 
conditions were not indicated until many years thereafter, 
and, as indicated above, there still is no chronic skin or GI 
condition diagnoses and his psychiatric problems have been 
attributed to a post service incident.  

In making these determinations, the Board considered the 
veteran's statements and the fellow serviceman's statement in 
support of the veteran's claims.  In view of the medical 
evidence, however, there statements are simply not convincing 
that the veteran has chronic skin, psychiatric, or GI 
disorders, of service origin.  The veteran's (and other's) 
contentions as to etiology of these conditions have been 
considered.  It is noted that they are competent as lay 
persons to report on that which they have personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran or others 
have specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  

ORDER

Service connection for residuals of neck, back, and leg 
injury(ies) is denied.  

As new and material evidence has been received, the claims 
for service connection for a skin disorder, a psychiatric 
disorder, and GI disorders, are reopened.  To that extent 
only, those appeals are allowed.  

Service connection for a skin disorder is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for GI disorders is denied.  




___________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


